ICJ_168_Jadhav_IND_PAK_2017-05-18_ORD_01_NA_01_FR.txt.                                                                            247




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]


                           table des matières

                                                                    Paragraphes

   I. Prolégomènes                                                         1-2
  II. Les droits des États et des personnes en tant que sujets du
      droit international                                                 3-11
 III. La présence concomitante de droits étatiques et de droits
      individuels                                                        12-15
 IV. Le droit à l’information en matière d’assistance consu-
     laire dans le cadre des garanties d’une procédure
     régulière                                                           16-18
  V. Le droit de l’homme fondamental (et non « plausible ») qu’il
     convenait de protéger : les mesures conservatoires en tant
     que garanties juridictionnelles de nature préventive                19-23
 VI. Le régime juridique autonome des mesures conservatoires             24-25


VII. Considérations finales : l’humanisation du droit inter-
     national telle qu’elle se manifeste dans le domaine du
     droit consulaire                                                    26-33

                                    *


                            I. Prolégomènes

  1. J’ai voté en faveur de l’adoption, ce jour — soit peu après les
audiences publiques qui se sont tenues le 15 mai 2017 —, de la présente
ordonnance de la Cour internationale de Justice indiquant des mesures
conservatoires en l’aﬀaire Jadhav (Inde c. Pakistan). Compte tenu de la
grande importance que j’attache à certains aspects de la question qui a été
examinée dans cette ordonnance, je me sens tenu d’y joindre — sous la
pression impitoyable du temps (ars longa, vita brevis) — l’exposé de mon
opinion individuelle, aﬁn de consigner les fondements de ma position
personnelle à cet égard.

                                                                            20

                      jadhav (op. ind. cançado trindade)                              248

   2. J’examinerai ci-après tour à tour les points suivants : a) les droits
des Etats et des personnes en tant que sujets du droit international ; b) la
présence concomitante de droits étatiques et de droits individuels ; c) le
droit à l’information en matière d’assistance consulaire dans le cadre des
garanties d’une procédure régulière ; d) le droit de l’homme fondamental
(et non « plausible ») qu’il convenait de protéger : les mesures conserva-
toires en tant que garanties juridictionnelles de nature préventive ; e) le
régime juridique autonome des mesures conservatoires ; et f) l’humanisa-
tion du droit international telle qu’elle se manifeste dans le domaine du
droit consulaire.


       II. Les droits des États et des personnes en tant que sujets
                          du droit international

   3. La présente aﬀaire a trait à des violations alléguées de la convention
de Vienne sur les relations consulaires de 1963 dans le cadre de la déten-
tion et du procès d’un ressortissant indien (M. K. S. Jadhav), condamné
à mort le 10 avril 2017 au Pakistan par une cour martiale. Mon intention
n’est pas, dans le présent exposé, de m’appesantir sur les arguments qui
ont été avancés par les Parties elles-mêmes aux audiences publiques du
15 mai 2017, la Cour l’ayant déjà fait dans l’ordonnance qu’elle a rendue
ce jour 1. J’ai pris bonne note de ces arguments, qui expriment des vues
divergentes sur les questions interdépendantes de la compétence prima
facie, des fondements des mesures conservatoires, ainsi que des critères de
l’urgence et de l’imminence d’un préjudice irréparable 2.

   4. Au départ, il était un point sur lequel les vues respectives des Parties
ne semblaient guère diverger, le Pakistan, après s’être référé à une asser-
tion initialement formulée par l’Inde dans sa requête du 8 mai 2017
— suivant laquelle l’article 36 de la convention de Vienne sur les relations
consulaires de 1963 (ci-après, la « convention de Vienne de 1963 ») avait
été adopté pour énoncer des « normes de conduite » régissant, en particu-
lier, « la communication avec les ressortissants de l’Etat d’envoi, dans le
souci de contribuer au développement de relations amicales entre les
nations » (p. 17, par. 34) —, ayant estimé qu’il était « peu probable que
cela s’applique lorsqu’un espion ou un terroriste [était] envoyé par un
Etat pour se livrer à des actes de terreur » 3. Il s’agissait cependant là d’un
point que la Cour, comme elle l’a précisé à juste titre dans son ordon-
nance 4, ne pouvait examiner qu’à un stade ultérieur de la présente aﬀaire
(exceptions préliminaires ou fond). Au stade actuel des mesures conserva-

  1   Voir les paragraphes 19-25, 29, 37, 40-41, 43-44 et 51-52 de la présente ordonnance.
  2   Voir CR 2017/5, p. 11-43 (Inde), et CR 2017/6, p. 8-23 (Pakistan).
  3   CR 2017/6, p. 19.
  4   Paragraphe 43 de la présente ordonnance. Voir aussi les paragraphes 32-33.

                                                                                        21

                     jadhav (op. ind. cançado trindade)                                  249

toires, les vues divergentes des Parties transparaissaient donc dans l’en-
semble des arguments qu’elles ont avancés.
   5. Dans le présent exposé, je m’attacherai aux points susmentionnés
(voir la partie I ci-dessus) en faisant appel aux principes de l’épistémologie
du droit. Je commencerai toutefois par observer que, selon moi, la présente
aﬀaire met en cause des droits étatiques et individuels découlant directe-
ment du droit international. Dans sa requête comme dans sa demande en
indication de mesures conservatoires, toutes deux datées du 8 mai 2017,
l’Inde a en eﬀet jugé utile de préciser que la convention de Vienne de 1963
conférait des droits aux Etats (aux alinéas a) et c) du paragraphe 1 de son
l’article 36) ainsi qu’aux personnes (à savoir leurs ressortissants qui sont
arrêtés, placés en détention ou en instance de jugement dans un autre Etat,
et ce, à l’alinéa b) du paragraphe 1 de ce même article) 5.
   6. En tant que sujets du droit international, les personnes et les Etats
sont, dans les circonstances de l’espèce, respectivement titulaires du droit
de demander à communiquer avec leurs autorités consulaires et à être
assistés par elles, et du droit de demander à communiquer avec leurs res-
sortissants et à les assister par l’entremise de leurs autorités consulaires,
ces droits devant leur être accordés 6. Outre la convention de Vienne sus-
mentionnée, l’Inde invoquait, dans sa demande en indication de mesures
conservatoires, le Pacte des Nations Unies relatif aux droits civils et poli-

  5 Voir le paragraphe 34 de la requête introductive d’instance, son paragraphe 1, ainsi

que les paragraphes 5 et 9 de la demande en indication de mesures conservatoires.
   6 L’article 36 de la convention de Vienne de 1963 a trait à la « communication avec les

ressortissants de l’Etat d’envoi », et son paragraphe 1 se lit comme suit :
         « Aﬁn que l’exercice des fonctions consulaires relatives aux ressortissants de l’Etat
     d’envoi soit facilité :
     a) Les fonctionnaires consulaires doivent avoir la liberté de communiquer avec les
     ressortissants de l’Etat d’envoi et de se rendre auprès d’eux. Les ressortissants de
     l’Etat d’envoi doivent avoir la même liberté de communiquer avec les fonctionnaires
     consulaires et de se rendre auprès d’eux ;
     b) Si l’intéressé en fait la demande, les autorités compétentes de l’Etat de résidence
     doivent avertir sans retard le poste consulaire de l’Etat d’envoi lorsque, dans sa
     circonscription consulaire, un ressortissant de cet Etat est arrêté, incarcéré ou mis
     en état de détention préventive ou toute autre forme de détention. Toute commu-
     nication adressée au poste consulaire par la personne arrêtée, incarcérée ou mise en
     état de détention préventive ou toute autre forme de détention doit également être
     transmise sans retard par lesdites autorités. Celles-ci doivent sans retard informer
     l’intéressé de ses droits aux termes du présent alinéa ;
     c) Les fonctionnaires consulaires ont le droit de se rendre auprès d’un ressortis-
     sant de l’Etat d’envoi qui est incarcéré, en état de détention préventive ou toute
     autre forme de détention, de s’entretenir et de correspondre avec lui et de pourvoir
     à sa représentation en justice. Ils ont également le droit de se rendre auprès d’un
     ressortissant de l’Etat d’envoi qui, dans leur circonscription, est incarcéré ou détenu
     en exécution d’un jugement. Néanmoins, les fonctionnaires consulaires doivent
     s’abstenir d’intervenir en faveur d’un ressortissant incarcéré ou mis en état de déten-
     tion préventive ou toute autre forme de détention lorsque l’intéressé s’y oppose
     expressément. »

                                                                                           22

                      jadhav (op. ind. cançado trindade)                                 250

tiques de 1966 (droit à un procès équitable, article 14), de sorte à ce
que soit sauvegardé, en dernière analyse, le droit à la vie, inhérent à
la personne humaine (article 6), « [l]e droit international recon-
na[issant] le caractère sacré de la vie humaine » 7. C’est qu’en eﬀet, dans ce
domaine également, le droit international public a tiré proﬁt de
l’émergence et de la consolidation du droit international des droits de
l’homme.
   7. En droit international contemporain, les droits des Etats et les droits
des personnes doivent eﬀectivement être considérés comme un ensemble ;
ils ne sauraient être dissociés les uns des autres. A cet égard, le 1er octobre
1999, soit à la toute ﬁn du siècle dernier, la Cour interaméricaine des
droits de l’homme a rendu une décision fondatrice, à savoir son avis
consultatif no 16 sur la question du Droit à l’information en matière d’as-
sistance consulaire dans le cadre des garanties d’une procédure régulière,
dans lequel elle a énoncé l’interprétation devant être faite de l’alinéa b) du
paragraphe 1 de l’article 36 de la convention de Vienne de 1963, interpré-
tation reﬂétant l’incidence du corpus juris du droit international des droits
de l’homme sur ladite disposition.
   8. J’ai appelé l’attention sur ce point important au paragraphe 1 de
l’exposé de mon opinion concordante qui a été joint à cet avis :

         « Les profondes transformations qu’a subies le droit international
      au cours de ces cinquante dernières années, par suite de la reconnais-
      sance de droits de l’homme universels, sont largement connues et
      reconnues. L’ancienne conception de l’Etat en tant qu’unique sujet de
      droits n’est plus défendable, et il en va de même des excès d’un positi-
      visme juridique en plein déclin, qui excluait de l’ordre juridique inter-
      national celui auquel les normes de droit s’adressent ultimement,
      à savoir l’être humain… [C]ela s’est produit avec l’indulgence du
      positivisme juridique, dans sa sujétion habituelle à l’autoritarisme
      de l’Etat.
         La dynamique de la vie internationale contemporaine a fait litière
      de la conception classique suivant laquelle les relations internatio-
      nales sont régies par des règles découlant entièrement de la libre
      volonté des Etats eux-mêmes. [Le droit international contemporain]
      a, depuis des années, cessé d’étayer l’idée, propre à un passé déjà
      ancien, que la formation des normes du droit international émanerait
      exclusivement de la libre volonté de chaque Etat.
         Avec la démystiﬁcation des postulats du positivisme volontariste,
      il est devenu évident que l’on ne peut trouver de réponse à la ques-
      tion des fondements et de la validité du droit international général
      que dans la conscience juridique universelle, et ce, en commençant par
      énoncer l’idée d’une justice objective. Celle-ci a trouvé une expres-
      sion dans l’aﬃrmaion des droits des êtres humains, qui émanent

  7   Demande en indication de mesures conservatoires, op. cit. supra note 5, par. 17.

                                                                                          23

                   jadhav (op. ind. cançado trindade)                       251

     directement du droit international et, partant, ne sont pas soumis
     aux vicissitudes du droit interne. » (Droit à l’information en matière
     d’assistance consulaire dans le cadre des garanties d’une procédure
     régulière, par. 12-14.)
   9. J’ai ajouté que les contraintes du positivisme juridique avaient
conduit à faire indûment ﬁ d’autres domaines de la connaissance humaine,
ainsi que de la durée de l’existence des êtres humains, réduisant celle-ci à
un facteur extérieur au cadre dans lequel il convenait d’appliquer le droit
positif (ibid., par. 3). La tendance positiviste/volontariste, avec son obses-
sion de l’autonomie de la « volonté » des Etats, en était arrivée à l’extré-
mité consistant à concevoir le droit (positif) indépendamment du temps.
Or, il se trouve que l’émergence même et la consolidation du corpus juris
du droit international des droits de l’homme sont dues à la réaction de la
conscience juridique universelle face aux violences récurrentes commises à
l’encontre des êtres humains, et souvent justiﬁées par le droit positif ; le
droit est ainsi venu à la rencontre des êtres humains, qui sont les titulaires
ultimes de leurs droits inhérents que ses normes protègent (ibid., par. 4).
   10. Dans le cadre de ce nouveau corpus juris, l’on ne saurait rester
indiﬀérent à la contribution apportée par d’autres domaines de la connais-
sance humaine ni à la durée de l’existence des êtres humains. Et j’ai ajouté
que le droit à l’information en matière d’assistance consulaire (pour ne
prendre qu’un exemple) « ne [pouvait] désormais plus être exclusivement
apprécié dans le cadre des relations interétatiques », la science juridique
contemporaine en étant venue à admettre que « le contenu et l’eﬀet utile
des normes juridiques accompagnent l’évolution du temps, dont ils ne
sont pas indépendants » (ibid., par. 5). J’ai ensuite, dans cette même opi-
nion concordante, rappelé que, bien que la convention de Vienne ait vu le
jour trois ans avant l’adoption des deux pactes des Nations Unies relatifs
aux droits de l’homme (le Pacte relatif aux droits civils et politiques et le
Pacte relatif aux droits économiques, sociaux et culturels), la Cour intera-
méricaine des droits de l’homme savait que les travaux préparatoires de
cet instrument traduisaient déjà « l’attention portée à la position centrale
occupée par l’individu » dans l’élaboration et l’adoption de l’article 36
(ibid., par. 16).
   11. Par conséquent, ai-je poursuivi, l’alinéa b) du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne de 1963, quoique cette disposition ait
précédé dans le temps celles des deux pactes des Nations Unies relatifs
aux droits de l’homme (de 1966), ne pouvait plus être dissocié des normes
internationales de protection des droits de l’homme ayant trait aux garan-
ties d’une procédure régulière et de leur interprétation évolutive (ibid.,
par. 15). La protection qui en résulte, « dans le cadre du droit internatio-
nal des droits de l’homme, vise non pas à régir les relations entre égaux,
mais à préserver ceux qui sont manifestement plus faibles et plus vulné-
rables » ; c’est à cette « situation de particulière vulnérabilité » que le droit
à l’information en matière d’assistance consulaire « est censé remédier »
(ibid., par. 23).

                                                                              24

                      jadhav (op. ind. cançado trindade)                               252

            III. La présence concomitante de droits étatiques
                          et de droits individuels

   12. Les personnes sont désormais des sujets du droit international
contemporain, au même titre que les Etats 8 ; la cristallisation du droit
individuel subjectif à l’information en matière d’assistance consulaire
témoigne de cette évolution. J’ai ainsi rappelé, là encore dans l’exposé de
mon opinion concordante qui a été joint à l’avis consultatif no 16 donné
en 1999 par la Cour interaméricaine des droits de l’homme (CIDH) sur la
question du Droit à l’information en matière d’assistance consulaire dans le
cadre des garanties d’une procédure régulière (par. 25), que la Cour inter-
nationale de Justice elle-même, dans l’ordonnance qu’elle avait rendue le
15 décembre 1979 en l’aﬀaire relative au Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran), avait
considéré que le bon déroulement des relations consulaires, nouées « entre
les peuples » depuis des temps anciens, n’était pas moins important dans
le contexte du droit international contemporain, « en ce qu’il favoris[ait]
le développement des relations amicales entre les nations et assur[ait] pro-
tection et assistance aux étrangers résidant sur le territoire d’autres Etats » ;
dès lors, avait ajouté la Cour, aucun Etat ne saurait manquer de recon-
naître « les obligations impératives » codiﬁées dans les conventions de
Vienne de 1961 et 1963 9, qui ont respectivement trait aux relations diplo-
matiques et aux relations consulaires.
   13. Peu de temps après, dans l’arrêt qu’elle a rendu au fond en cette
même aﬀaire le 24 mai 1980, la Cour, se référant de nouveau aux disposi-
tions des conventions de Vienne sur les relations diplomatiques (de 1961)
et sur les relations consulaires (de 1963), a souligné la grande importance
et le caractère impératif des obligations qui y sont énoncées, invoquant

   8 A cet égard, voir par exemple A. A. Cançado Trindade, « International Law for

Humankind: Towards a New Jus Gentium — General Course on Public International
Law — Part I », Recueil des cours de l’Académie de droit international de La Haye (2005),
vol. 316, chap. XII et IX-X, p. 203-219 et 252-317 ; A. A. Cançado Trindade, Le droit inter-
national pour la personne humaine, Paris, Pedone, 2012, p. 45-368 ; A. A. Cançado Trindade,
« The Human Person and International Justice » (W. Friedmann Memorial Award Lecture
2008), Columbia Journal of Transnational Law (2008), vol. 47, p. 16-30 ; A. A. Cançado
Trindade, « La Persona Humana como Sujeto del Derecho Internacional: Consolidación
de Su Posición al Inicio del Siglo XXI », Democracia y Libertades en el Derecho Interna-
cional Contemporáneo (Libro Conmemorativo de la XXXIII Sesión del Programa Externo
de la Academia de Derecho Internacional de La Haya, Lima, 2005), Lima, Académie de
droit international de La Haye/IDEI (PUC/Pérou), 2006, p. 27-76 ; A. A. Cançado Trin-
dade, « A Consolidação da Personalidade e da Capacidade Jurídicas do Indivíduo como
Sujeito do Direito Internacional », 16 Anuario del Instituto Hispano-Luso-Americano de
Derecho Internacional — Madrid (2003), p. 237-288 ; A. A. Cançado Trindade, « A Perso-
nalidade e Capacidade Jurídicas do Indivíduo como Sujeito do Direito Internacional »,
Jornadas de Derecho Internacional (Mexico, déc. 2001), Washington D.C., sous-secrétariat
aux aﬀaires juridiques de l’OEA, p. 311-347.
   9 Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique

c. Iran), mesures conservatoires, ordonnance du 15 décembre 1979, C.I.J. Recueil 1979,
p. 19-20, par. 40-41.

                                                                                         25

                      jadhav (op. ind. cançado trindade)                                  253

expressément à leur égard la déclaration universelle des droits de
l’homme 10 (C.I.J. Recueil 1980, par. 26).
   14. La présence concomitante de droits étatiques et de droits indivi-
duels a été par la suite reconnue en des termes exprès par la Cour dans
l’arrêt qu’elle a rendu le 31 avril 2004 en l’aﬀaire Avena et autres ressortis-
sants mexicains (Mexique c. Etats-Unis d’Amérique), dans lequel elle a
indiqué que « toute violation des droits que l’individu tient de l’article 36
[de la convention de Vienne de 1963] risqu[ait] d’entraîner une violation
des droits de l’Etat d’envoi et que toute violation des droits de ce dernier
risqu[ait] de conduire à une violation des droits de l’individu » (C.I.J.
Recueil 2004 (I), p. 36, par. 40).
   15. Dans ses très récentes plaidoiries en la présente espèce, l’Inde s’est
d’ailleurs référée à ce dictum, et a ajouté ceci :

         « La violation des droits d’une personne ne peut rester sans consé-
      quences. La convention de Vienne [de 1963] reconnaît le droit de l’Etat
      de demander réparation à la Cour au nom de son ressortissant lorsque
      les droits de celui-ci et, de manière concomitante, ses propres droits en
      vertu de la convention de Vienne sont violés par un autre Etat. » 11
Le demandeur a en outre estimé que « [l]es droits relatifs à la communication
entre un ressortissant et ses autorités consulaires constitu[ai]ent une étape
importante dans l’évolution et la reconnaissance des droits de l’homme en
droit international », se référant spéciﬁquement aux dispositions du Pacte
des Nations Unies relatif aux droits civils et politiques (art. 6, 9 et 14) 12.


  IV. Le droit à l’information en matière d’assistance consulaire
      dans le cadre des garanties d’une procédure régulière

   16. L’intégration de la question à l’examen dans le domaine de la pro-
tection internationale des droits de l’homme a donc fait l’objet très tôt
d’une reconnaissance judiciaire (cf. partie III ci-dessus), « puisqu’il n’y
avait plus aucune raison que subsistât le moindre doute quant à l’exis-
tence d’une opinio juris à cet eﬀet » ; c’est qu’en eﬀet, ainsi que je l’ai pré-
cisé dans mon opinion concordante jointe à l’avis consultatif susmentionné
de la CIDH, l’élément subjectif de la coutume internationale n’est autre
que l’opinio juris communis et « ne saurait résider dans la volonté de
chaque Etat pris individuellement » 13 (avis consultatif no 16 de 1999,
par. 27) ;
   10 Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amé-

rique c. Iran), arrêt, C.I.J. Recueil 1980, p. 30-31, par. 62, et p. 41-43, par. 88 et 91-92.
   11 CR 2017/5, p. 39-40, par. 89.
   12 Qui ont respectivement trait au droit à la vie, au droit à la liberté et à la sécurité de

la personne, et au droit à un procès équitable, ibid., p. 38-39, par. 86.
   13 A. A. Cançado Trindade, « Contemporary International Law-Making : Customary

International Law and the Systematization of the Practice of States », Sources of Inter-

                                                                                            26

                      jadhav (op. ind. cançado trindade)                                254

     « il n’est plus possible d’examiner le droit à l’information en matière
     d’assistance consulaire (en vertu de l’alinéa b) du paragraphe 1 de
     l’article 36 de la convention de Vienne sur les relations consulaires)
     sans établir un lien direct avec le corpus juris du droit international
     des droits de l’homme » (CIDH, avis consultatif no 16 de 1999,
     par. 29).
   17. Dans le cadre de ce corpus juris, la personnalité juridique interna-
tionale de l’être humain, émancipée de la domination de l’Etat — comme
cela avait été prévu par les « pères fondateurs » du droit des gens —, a
désormais été établie. Toute convention « normative », de codiﬁcation du
droit international, telle que la convention de Vienne de 1963, acquiert
une existence propre puisqu’elle est clairement indépendante de la
« volonté » de ses diﬀérents Etats parties et participe au développement
progressif du droit international (ibid., par. 30-31).

   18. L’imbrication entre le droit international public et le droit interna-
tional des droits de l’homme témoigne de la reconnaissance du « caractère
central, dans ce nouveau corpus juris, des droits de l’homme universels, ce
qui correspond à un nouvel ethos propre à notre époque » (ibid., par. 34).
A des ﬁns de protection, il est ainsi devenu indispensable d’établir un lien
entre « le droit à l’information en matière d’assistance consulaire et les
garanties d’une procédure régulière énoncées dans les instruments inter-
nationaux de protection des droits de l’homme » (ibid.), ce qui témoigne
du « processus d’humanisation du droit international » (ibid., par. 35) tel
qu’il se manifeste notamment aujourd’hui dans le domaine du droit
consulaire (cf. partie VII ci-après).


     V. Le droit de l’homme fondamental (et non « plausible »)
  qu’il convenait de protéger : les mesures conservatoires en tant
        que garanties juridictionnelles de nature préventive

   19. Le droit à l’information en matière d’assistance consulaire est, dans
les circonstances de la présente espèce, inextricablement lié au droit à la
vie lui-même, qui est un droit fondamental auquel il ne saurait être dérogé,
et non un droit simplement « plausible ». Cela vaut non seulement pour la
phase de l’examen de l’aﬀaire au fond, mais aussi pour celle des mesures
conservatoires, qui ont une autonomie juridique propre (voir ci-après).
Lorsque des droits fondamentaux sont menacés, l’indication de mesures
conservatoires reposant sur une base conventionnelle (comme celles déci-
dées par la présente Cour ou par la CIDH) permet de protéger ces droits
en tant que tels (et non en tant que droits simplement « plausibles ») 14.

national Law (Thesaurus Acroasium, session XVI, 1988), Institut de droit international
public et de relations internationales de Thessalonique (Grèce), 1992, p. 77-79.
   14 Article 41 du Statut de la Cour et paragraphe 2 de l’article 63 de la convention améri-

caine des droits de l’homme.

                                                                                          27

                    jadhav (op. ind. cançado trindade)                            255

   20. A cet égard, dans l’ouvrage de mémoires que j’ai consacré à mes
travaux au sein de la Cour interaméricaine des droits de l’homme, j’ai
rappelé, notamment au sujet de l’importance du respect des mesures
conservatoires, l’aﬀaire James et autres c. Trinité-et-Tobago (1998-2000),
qui avait trait aux garanties d’une procédure régulière et à la suspension
de l’exécution de la peine de mort :
        « [T]eníamos conciencia de que trabajábamos contra el reloj, y no
     podríamos retardar nuestra decisión, pues estaba amenazado,
     además del derecho a las garantías judiciales, el propio derecho fun-
     damental a la vida. Nuestra acción eﬁcaz [decisión de la suspensión
     de la ejecución de pena de muerte], acatada por el Estado, llevó a que
     las vidas de los condenados a la muerte en Trinidad y Tobago fueran
     salvadas, y las sentencias condenatorias de los tribunales nacionales
     fueran conmutadas. » [« Le droit de bénéﬁcier de garanties judiciaires
     et le droit fondamental à la vie lui-même étant menacés, nous avions
     conscience d’œuvrer contre la montre et qu’il nous fallait rendre
     notre décision au plus vite. Notre action concrète [décision qu’il soit
     sursis à l’exécution de la peine de mort], qui a été respectée par l’Etat
     en cause, a ainsi permis de sauver la vie des personnes qui avaient été
     condamnées à mort à Trinité-et-Tobago, et les peines prononcées par
     les tribunaux nationaux ont été commuées. »] 15
   21. Par une succession de décisions indiquant des mesures conserva-
toires (adoptées en 1998-1999), la Cour interaméricaine des droits de
l’homme a étendu la protection ainsi oﬀerte à un nombre croissant de
personnes qui avaient été condamnées à mort (peines de mort dites « obli-
gatoires »). Dans l’exposé de mon opinion concordante qui a été joint à
l’ordonnance rendue le 25 mai 1999 dans l’aﬀaire James et autres, j’ai
observé, relativement, là encore, aux mesures conservatoires, que les juri-
dictions internationales (qu’il s’agisse de la Cour interaméricaine des
droits de l’homme ou de la présente Cour) avaient le pouvoir inhérent de
déterminer la portée de leur propre compétence (compétence de la compé-
tence/Kompetenz-Kompetenz) ; elles sont gardiennes de leur propre com-
pétence, dont elles ont la maîtrise (jurisdictio, jus dicere, dire le droit),
celle-ci ne pouvant être à la merci de faits (survenus sur le plan interne ou
international) autres que leurs propres actes (James et autres, par. 7-8).
   22. Dans des aﬀaires de cette nature, ai-je poursuivi, qui mettent en
cause le droit fondamental à la vie, ces juridictions, au moyen de mesures
conservatoires, font bien plus que de rechercher un équilibre entre les
intérêts des parties (ce qui était suﬃsant en droit international classique) :
elles préservent un droit de l’homme fondamental. Cela montre, ai-je
conclu, que « les mesures conservatoires ne sauraient être interprétées de
manière restrictive » ; elles s’imposent, au proﬁt des personnes concernées,

  15 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —

Memorias de la Corte Interamericana de Derechos Humanos, 4e éd., Belo Horizonte/Brésil,
Edit. Del Rey, 2017, p. 48.

                                                                                    28

                       jadhav (op. ind. cançado trindade)                                   256

comme les « authentiques garanties juridictionnelles de nature préventive
qu’elles sont » (CIDH, James et autres, par. 13-14, 16 et 18).
  23. J’ai également précisé que, si lesdites mesures se transforment en
pareilles garanties juridictionnelles, c’est parce qu’il est dûment tenu
compte de leurs éléments constitutifs que sont l’extrême gravité et l’ur-
gence, ainsi que la prévention des dommages irréparables causés aux per-
sonnes (ibid., par. 10) ; cela est d’autant plus manifeste lorsque est en
cause le droit fondamental à la vie. Les mesures conservatoires ont un
rôle important à jouer lorsque les droits de la personne humaine sont eux
aussi en jeu ; elles se sont principalement développées dans la jurispru-
dence internationale contemporaine, mais n’ont pas encore été suﬃsam-
ment étudiées dans la doctrine juridique internationale.


                        VI. Le régime juridique autonome
                           des mesures conservatoires

   24. Je rappellerai à présent ma position selon laquelle les mesures
conservatoires sont dotées d’une autonomie juridique qui leur est propre,
position que j’ai soutenue dans les exposés de mon opinion qui ont été
joints à diﬀérentes décisions rendues par la présente Cour 16 (et, aupara-
vant, par la Cour interaméricaine des droits de l’homme), contribuant
ainsi à son élaboration conceptuelle dans le cadre de la construction juris-
prudentielle en la matière. J’ai eu tôt fait de déﬁnir les éléments constitu-
tifs de ce régime juridique autonome, à savoir : les droits devant être

    16 Comme l’exposé de mon opinion dissidente dans aﬀaire relative à des Questions concer-

nant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), ordonnance du 28 mai
2009, C.I.J. Recueil 2009 ; l’exposé de mon opinion individuelle dans l’aﬀaire du Temple de
Préah Vihéar (Cambodge c. Thaïlande), ordonnance du 18 juillet 2011, C.I.J. Recueil 2011
(II) ; l’exposé de mon opinion dissidente dans les aﬀaires relatives à la Construction d’une
route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica) et à Certaines
activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), ordon-
nance du 16 juillet 2013 (et mon opinion individuelle dans l’ordonnance du 22 novembre
2013), C.I.J. Recueil 2013 ; l’exposé de mon opinion individuelle dans les aﬀaires relatives
à la Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa
Rica) et à Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua), arrêt, C.I.J. Recueil 2015 (II), dont les instances ont été jointes ; l’exposé de
mon opinion individuelle dans l’aﬀaire relative à l’Application de la convention internationale
pour la répression du financement du terrorisme et de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures
conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017. Hormis ce dernier, tous
les autres exposés de mon opinion auxquels il est fait référence dans le présent document
(lesquels ont été présentés dans le cadre de mes travaux à la Cour et, auparavant, à la Cour
interaméricaine des droits de l’homme) sont reproduits dans la collection en trois volumes
(coll. « The Judges ») : Judge A. A. Cançado Trindade — The Construction of a Humanized
International Law — A Collection of Individual Opinions (1991-2013), vol. I (Inter-American
Court of Human Rights), Leyde, Brill/Nijhoﬀ, 2014, p. 9-852 ; vol. II (International Court
of Justice), Leyde, Brill/Nijhoﬀ, 2014, p. 853-1876 ; vol. III (International Court of Justice,
2013-2016), Leyde, Brill/Nijhoﬀ, 2017, p. 9-764.

                                                                                             29

                      jadhav (op. ind. cançado trindade)                                  257

protégés ; les obligations propres aux mesures conservatoires ; la détermi-
nation sans délai de la responsabilité (en cas de non-exécution) et ses
conséquences juridiques ; la présence de la victime (ou de la victime poten-
tielle, dès la présente phase de la procédure) et l’obligation de réparer les
préjudices causés.
   25. L’ordonnance que la Cour a rendue ce jour en l’aﬀaire Jadhav consti-
tue une nouvelle illustration de mon propos et contribue elle aussi à ladite
construction jurisprudentielle à cet égard. J’ai déjà, dans cet exposé, appelé
l’attention sur la présence concomitante de droits étatiques et de droits indi-
viduels (partie III ci-dessus). De fait, s’agissant de la présente Cour, bien que
la procédure dans les aﬀaires contentieuses demeure strictement inter-
étatique (par attachement à un vieux dogme dépassé), cela n’empêche
nullement que les bénéﬁciaires de la protection fournie par des
mesures conservatoires dans une situation donnée soient les êtres humains
eux-mêmes, à titre individuel ou collectif. J’ai notamment précisé ce point
dans l’exposé de mon opinion dissidente jointe à l’ordonnance rendue le
28 mai 2009 en l’aﬀaire relative à des Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal) et dans l’exposé de mon
opinion individuelle jointe à l’ordonnance rendue le 19 avril 2017 en l’aﬀaire
relative à l’Application de la convention internationale pour la répression
du financement du terrorisme et de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale (Ukraine c. Fédération de
Russie) 17.


VII. Considérations finales : l’humanisation du droit international
  telle qu’elle se manifeste dans le domaine du droit consulaire

   26. Enﬁn, et ce n’est pas le moins important, je ne pouvais pas conclure
le présent exposé sans aborder un point auquel je n’ai cessé de m’intéresser
depuis les années 1990, successivement au sein de deux juridictions inter-
nationales (la Cour interaméricaine des droits de l’homme, puis la présente
Cour), à savoir le processus historique continu d’humanisation du droit
international, qui se manifeste notamment, comme c’est le cas de la pré-
sente aﬀaire, dans le domaine du droit consulaire. En examinant la ques-
tion des droits des Etats et des personnes en tant que sujets du droit
international, je me suis référé aux réﬂexions que j’avais énoncées dans

    17 Voir également, au sujet de cette même construction jurisprudentielle, l’exposé de mon

opinion individuelle dans l’aﬀaire Ahmadou Sadio Diallo (République de Guinée c. Répu-
blique démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II) ; et voir aussi, notam-
ment, mes réﬂexions dans A. A. Cançado Trindade, « La Expansión y la Consolidación de
las Medidas Provisionales de Protección en la Jurisdicción Internacional Contemporánea »,
Retos de la Jurisdicción Internacional (sous la dir. de S. Sanz Caballero et R. Abril Stoﬀels),
Cizur Menor (Navarre), Cedri/CEU/Thomson Reuters, 2012, p. 99-117 ; A. A. Cançado
Trindade, « Les mesures provisoires de protection dans la jurisprudence de la Cour inter-
américaine des droits de l’homme », Mesures conservatoires et droits fondamentaux (sous la
dir. de G. Cohen Jonathan et J.-F. Flauss), Bruxelles, Bruylant/Nemesis, 2005, p. 145-163.

                                                                                            30

                    jadhav (op. ind. cançado trindade)                           258

mon opinion concordante jointe à l’avis consultatif no 16 donné le
1er octobre 1999 par la CIDH sur le Droit à l’information en matière d’as-
sistance consulaire dans le cadre des garanties d’une procédure régulière.
   27. Dans cet exposé, j’avais précisé que, bien que la convention de
Vienne sur les relations consulaires de 1963 ait précédé chronologiquement
les deux pactes des Nations Unies relatifs aux droits de l’homme de 1966,
le paragraphe 1 de l’article 36 de ce premier instrument allait rapidement
être interprété à la lumière du droit international des droits de l’homme
(voir partie II ci-dessus). Les droits énoncés dans cette disposition ne pou-
vaient en eﬀet plus être dissociés de l’interprétation évolutive des normes
pertinentes relatives à la protection des droits de l’homme. Les Etats et les
personnes, en tant que sujets du droit international — ainsi que leurs
droits respectifs —, en sont venus à être considérés ensemble, comme ils
devaient l’être, dans le cadre d’un nouveau jus gentium humanisé.
   28. Peu de temps après, dans l’exposé de mon opinion concordante jointe
à l’avis consultatif complémentaire no 18 donné le 17 septembre 2003 par la
CIDH sur la Situation juridique et [des] droits des migrants sans papiers
(par. 1-2), j’ai réaﬃrmé que, en ce tournant du siècle, l’humanisation du droit
international se manifestait par de nouveaux développements dans le
domaine du droit consulaire, lesquels bénéﬁciaient d’une reconnaissance
judiciaire. J’ai mis l’accent sur l’importance, dans le cadre de cette évolution,
des principes fondamentaux reposant sur les bases mêmes du droit des gens
(tel que prévu par les « pères fondateurs » de la discipline), ainsi que de l’émer-
gence du jus cogens et des obligations de protection erga omnes correspon-
dantes, dans leurs dimensions horizontale et verticale (ibid., par. 3 et 44-85).
   29. Parmi les principes généraux du droit (tant en droit comparé qu’en
droit international), ai-je poursuivi, ceux qui revêtent un caractère vérita-
blement fondamental forment de fait le substratum de l’ordre juridique
lui-même, mettant au jour le droit au droit, dont sont titulaires tous les
êtres humains, indépendamment de leur citoyenneté ou de toute autre cir-
constance (ibid., par. 55). Sans ces principes — qui sont d’authentiques
prima principia —, dont émanent les normes et les règles et dans lesquels
celles-ci puisent leur sens, l’« ordre juridique » est tout simplement « inac-
compli, et cesse d’exister en tant que tel » (ibid., par. 46).
   30. J’ai en outre tenu à souligner, dans ce même exposé de mon opinion
concordante, que, « selon moi, le grand héritage de la pensée juridique du
XXe siècle a[vait] été, de par l’émergence et l’évolution du droit internatio-
nal des droits de l’homme, de réintroduire l’être humain en tant que sujet »
du droit des gens, doté de la personnalité et de la capacité juridiques inter-
nationales (ibid., par. 10). Ce phénomène était dû au réveil de la conscience
juridique universelle (ibid., par. 25 et 28) — la recta ratio inhérente à l’huma-
nité —, en tant que source matérielle ultime du droit des gens 18, bien supé-
rieure à la « volonté » des Etats. Et j’ai ajouté qu’il était désormais nécessaire
« de stimuler ce réveil de la conscience juridique universelle aﬁn d’intensiﬁer

   18 Sur ce point, voir A. A. Cançado Trindade, « International Law for Humankind… »,

op. cit. supra note 8, chap. VI, p. 177-202.

                                                                                   31

                      jadhav (op. ind. cançado trindade)                                  259

le processus d’humanisation du droit international contemporain » (CIDH,
avis consultatif complémentaire no 18 du 17 septembre 2003, par. 25) 19.

   31. Cette évolution devait avoir des répercussions rapides dans la
région du monde dont je suis originaire, alors même qu’elle en dépassait
largement le cadre : en reconnaissant le développement de la personnalité
et de la capacité juridiques internationales des personnes (au côté de celle
des Etats), elle tenait compte de l’universalité du droit des gens, telle
qu’initialement posée par les « pères fondateurs » de la discipline (totus
orbis et civitas maxima gentium) et qui venait de revoir le jour.
   32. Ladite évolution a notamment contribué de manière décisive à la for-
mation d’une opinio juris communis quant au droit des personnes au regard
de l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne,
reﬂétant le processus continu d’humanisation du droit international qui
englobe les aspects pertinents des relations consulaires 20. Toujours ﬁdèle à
cette conception humaniste universelle, j’ai jugé utile de la défendre une fois
encore dans le présent exposé de mon opinion individuelle joint à l’ordon-
nance que la Cour a rendue ce jour, le 18 mai 2017, en l’aﬀaire Jadhav.
   33. Après tout, la Cour a montré qu’elle avait conscience de ce que les
mesures conservatoires qu’elle a indiquées à juste titre dans cette ordon-
nance (au point 1 du dispositif) visent à sauvegarder les droits de l’Etat
comme de la personne concernée (par. 48) au regard du paragraphe 1 de
l’article 36 de la convention de Vienne de 1963. Je me félicite donc de ce
que la construction jurisprudentielle à cet eﬀet se poursuive. Dans le cadre
de leur mission commune de réalisation de la justice, les juridictions inter-
nationales contemporaines ont un rôle déterminant à jouer à cet égard.
                             (Signé) Antônio Augusto Cançado Trindade.

    19 Ce que j’avais aussi déjà souligné dans mon opinion concordante jointe à l’ordon-

nance en indication de mesures conservatoires du 18 août 2000 (Haïtiens et Dominicains
d’origine haïtienne en République dominicaine, CIDH, par. 12).
    20 A. A. Cançado Trindade, « The Humanization of Consular Law: The Impact of Advi-

sory Opinion no 16 (1999) of the Inter-American Court of Human Rights on International
Case-Law and Practice », Chinese Journal of International Law (2007), vol. 6, no 1, p. 1-3,
5 et 15. J’ai également observé que l’impact de cette évolution avait aussi été reconnu dans
la doctrine à partir de l’avis consultatif no 19 donné le 1er octobre 1999 par la Cour intera-
méricaine des droits de l’homme, puis par la décision rendue par la présente Cour le 27 juin
2001 en l’aﬀaire LaGrand (Allemagne c. Etats-Unis d’Amérique) ; j’ai en outre rappelé que
la sous-commission de la promotion et de la protection des droits de l’homme de l’Organisa-
tion des Nations Unies avait alors, dans une déclaration du 8 août 2002 (et rendue publique
le même jour dans un communiqué de presse du haut-commissaire des Nations Unies sur les
droits de l’homme), appelé instamment le défendeur en l’aﬀaire LaGrand à surseoir à l’exé-
cution d’un ressortissant mexicain (M. J. S. Medina), « sur la base de l’avis consultatif no 16
de la Cour interaméricaine des droits de l’homme et de l’arrêt rendu ensuite par la Cour
internationale de Justice dans l’aﬀaire LaGrand » ; ibid., p. 10. Enﬁn, au sujet du caractère
pionnier de l’avis consultatif susmentionné de la Cour interaméricaine — comme de sa juris-
prudence de l’époque aﬃrmant le caractère obligatoire des mesures conservatoires —, voir
aussi G. Cohen-Jonathan, « Cour européenne des droits de l’homme et droit international
général (2000) », Annuaire français de droit international, vol. 46 (2000), p. 642.

                                                                                            32

